DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 16, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on October 17, 2019. It is noted, however, that applicant has not filed a certified copy of the 102019128073.7 application as required by 37 CFR 1.55.
Claim Objections
Claims 1-11 are objected to because of the following informalities:  Please amend “FF-” to “FFT-”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-3, 5-7 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rao (US 2017/0363711) as evidenced by Jansson (US 2001/0030585).
As to claims 1 and 10, Rao discloses a radar device (Abstract) comprising one or more processing circuitry configured to:
conduct an interference detection and mitigation based on received and sampled radar signals and store interference-mitigated data (Fig. 2 item 211 especially 211b FIR filter); 
conduct an FFT on the interference-mitigated data and storing FF-transformed data (Fig. 2 item 212 especially 212b FFT and item 255 shared memory and also items 245 and 235.  Also note that calculation necessarily (inherent) require random access memory RAM.); 
conduct a compression on the FF-transformed data into compressed data (Para. 28 data compression); and 
store the compressed data in a memory. (at least Fig. 2 item 255, 235 and 245).
The Examiner notes that it is evident from the reference Jansen, that mathematical calculations are temporarily stored in memory.  See Jansson Para. 33.  For example, a recursive filter has to have memory to store previous calculations.  Another example, Fourier transforms are matrix computations that perform many calculations and thus has to temporarily store multiplication of eigenvalues or vectors in order to complete the Fourier mathematical operation.  
As to claim 2, Rao discloses the device according to claim 1, wherein the interference-mitigated data and/or the FF-transformed data are stored in at least one temporary storage prior to a subsequent operation (Rao Fig. 9 item 213 and as evidenced by Jansson).
As to claim 3, Rao discloses the device according to claim 2, wherein the temporary storage comprises at least one register or at least one buffer (Para. 22 “The ADC buffers 120 and the output buffers 130 together provide the local memories for the HWA 125 (together See also Para. 24, 33 and 35 “registers” e.g. Para. 35 “registers (or Ram) 245”).
As to claim 5 (Fig. 1 of Spec), Rao discloses the device according to claim 2, wherein the interference-mitigated data are stored in a first temporary storage and the FF-transformed data are stored in a second, different temporary storage (Rao: Fig. 2 item 211 and 210 and item 255.  Both the FIR filter and FFT calculation would necessarily (inherent) have to be at minimum stored in random access memory (RAM) in order to perform said calculations.  Also evidenced by Jansson as discussed supra.).
As to claim 6 (Fig. 1 of Spec.), Rao discloses the device according to claim 1, wherein received radar signals are sampled and stored in an additional temporary storage, which is accessed when conducting the interference detection and mitigation (Rao: Fig. 2 item 211 and 210 and item 255.  Both the FIR filter and FFT calculation would necessarily (inherent) have to be at minimum stored in random access memory (RAM) in order to perform said calculations.  Also evidenced by Jansson as discussed supra).
As to claim 7, Rao discloses the device according to claim 1, wherein the FFT is a first stage FFT (Para. 38 “range FFT”).
 As to claim 11, Rao teaches a non-transitory computer program product loadable into a memory of a digital processing device, comprising software code portions for performing the acts of the method according to claim 10 (Rao Fig. 2).

Claim Rejections - 35 USC § 103
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When considering the level or ordinary skill and state of the prior art, the following cases should be considered:
Chiu (US 2018/0172816) teaches a two-dimensional FFT as shown in Fig. 2 wherein the first FFT is a range FFT and the second is a Doppler FFT. 
Hier (US 2004/0227773) teaches “the filtering, decimation, and interpolation process described herein can also be used in conjunction with data compression (Para. 52).”
Ygnace (US 2018/0045810) teaches “The results calculated at the processing stage 202 may be stored in any memory. It may be in particular an option to store the See Para. 67-68 and 79.
Jansson (US 2001/0030585) teaches “temporary information and in the memory 16 of the filter 10 storing the calculated mathematical function (Para. 33).”
Claims 1-2, 5-8 and 10-11 are rejected under 35 U.S.C. 103 as being obvious over Junji (US 2010230519) in view of Rao (US 2017/0363711).
As to claims 1 and 10, Junji teaches a radar device (Abstract) comprising one or more processing circuitry configured to:
 store  data (Fig. 9 shows memory units 125 and 126 receiving data from ADC 102); 
conduct an FFT on the (Fig. 9 item 124); 
conduct a compression on the FF-transformed data into compressed data (Note that the scope of this limitation is broad.  A Fast Fourier Transform (FFT) algorithm is by design a compressed version of the Discrete Fourier Transform by taking advantage of symmetrical properties thus FFT is inherently a compression algorithm.  Also, Junji Fig. 9 shows the FFT data is stored in two different memories thus constituting further compression in that each memory only has half of the FFT results thus meeting the scope of compression.  Alternatively, compression could refer to conventional and well-known data compression wherein the data is  and 
store the compressed data in a memory.(Fig. 9 item 124 FFT and memory units 125 and 126)
Junji does not provide particulars of the pre-processing unit 123 shown in Fig. 9 as it relates to interference mitigation.  
In the same field of endeavor, Rao teaches “The pre-processing block 211 is for providing at least one of interference mitigation (e.g., zeroing out of radar samples whose magnitude exceeds a programmable limit), finite impulse response (FIR) filtering and performing a complex multiply operation on the radar data sample stream received from the input formatter 203 (Para. 26).”  Rao’s Figure 2 shows input from ADC 120 to pre-processing block 211 that has a FIR filter 211b that feed a FFT block 210.  
In view of the teachings of Rao, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the preprocessing block 123 of Junji with the teachings of Rao’s preprocessing block 211 in order to filter out interference thereby improving the single-to-noise data of the radar signal.  The filtering being done before the FFT section allows for a better determination of SNR thresholding techniques because the noise floor will be lower as a result of the time domain FIR filter 211b.  
Rao also teaches data compression in paragraph 28 for the purpose of saving memory allocation thus assuming arguendo Junji does not teach compression it would have been obvious to apply data compression to conserve memory allocations.

As to claim 2, Junji in view of Rao teaches the device according to claim 1, wherein the interference-mitigated data and/or the FF-transformed data are stored in at least one temporary storage prior to a subsequent operation (Rao Fig. 9 shows memory units 125 and 126 being used temporarily).
As to claim 5 (Fig. 1 of Spec.), Junji in view of Rao teaches the device according to claim 2, wherein the interference-mitigated data are stored in a first temporary storage and the FF-transformed data are stored in a second, different temporary storage (Rao: Fig. 2 item 211 and 210 and item 255.  Both the FIR filter and FFT calculation would necessarily (inherent) have to be at minimum stored in random access memory (RAM) in order to perform said calculations.  Given this is necessarily required, the motivation above in claim 1 applies here.).
As to claim 6 (Fig. 1 of Spec.), Junji in view of Rao teaches the device according to claim 1, wherein received radar signals are sampled and stored in an additional temporary storage, which is accessed when conducting the interference detection and mitigation (Rao: Fig. 2 item 211 and 210 and item 255.  Both the FIR filter and FFT calculation would necessarily (inherent) have to be at minimum stored in random access memory (RAM) in order to perform said calculations.  Given this is necessarily required, the motivation above in claim 1 applies here.).
As to claim 7, Junji in view of Rao teaches the device according to claim 1, wherein the FFT is a first stage FFT (Junji only teaches one FFT which by definition is the range FFT.  Please refer to Graham factors above).
As to claim 8 (Figs. 2 of spec.), Junji in view of Rao teaches the device according to claim 1, wherein the FF-transformed data are stored sequentially in at least two memories in an alternating manner and the compression of the FF-transformed data are conducted by accessing the at least two memories such that the FF-transformed data are read from the memory of the at least two memories which is currently not being used for storing the FF-transformed data (Junji Fig. 9 & Rao Fig. 2 items 211 and 210).
As to claim 11, Junji in view of Rao teaches a non-transitory computer program product loadable into a memory of a digital processing device, comprising software code portions for performing the acts of the method according to claim 10 (Junji Fig. 9 and Rao Fig. 2).
Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Rao in view of Fayyad (US 6,549,907).
As to claim 4, Rao teaches the device according to claim 2, wherein the temporary storage is at least one order of magnitude smaller than the memory in which the compressed data are stored (Para. 28 “data compression”).
One of ordinary skill would expect data compression to on at least an order of magnitude smaller.  Nonetheless in the interest of compact prosecution the Examiner includes an additional reference. 
In the same field of endeavor (computation), Fayyad teaches “the data is compressed by dramatic factors, and can be three to four orders of magnitude smaller than the original data size (3:1-18).”
In view of the teachings of Fayyad, it would have been obvious that the data compression of Rao would have been at least an order of magnitude smaller because the point of data compression is to reduce size of data for the purpose of quicker downloads and uploads and requiring less space.  Data compression that spans across many disciplines and is taught to all engineers regardless of background.  
Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Rao in view of Official Notice..
As to claim 9, Rao teaches the device according to claim 1, wherein the FF-transformed data and the compressed data are floating point data (this would be the assumption).
The Examiner takes Official Notice in light of the Graham factors discussed supra that floating point is conventionally used to process computer data including FFT data because of numerous advantages including the fact that any type and any size of numbers can be represented easily and there exists commercially several standardized representations for the floating point.  Official Notice is appropriate because floating point is practically inherent for all computers and besides the claims are “supposed to be” directed to radar not software computations.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.W.J./Examiner, Art Unit 3648       

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648